DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed August 8, 2022. Claims 1-9, 12, 13 and 20-22 were previously pending, with claims 8, 12 and 13 withdrawn from consideration. Applicant amended claims 1, 5-9 and 20-22; cancelled claims 2-4, 12 and 13 and added new claims 24-32. Claims 1, 5-7, 9, 20-22 and 24-32 are under consideration.
Applicant’s claim cancellations obviated the previously presented rejections for claims 2-4. Applicant’s claim amendments overcame the following: objection to claims 1, 5-7, 9 and 20-22; rejection of claims 1, 6, 7 and 9 under 35 U.S.C. 112(a), enablement; rejection of claim 9 under 35 U.S.C. 112(a), written description; rejection of claims 1, 5-7, 9 and 20-22 under 35 U.S.C. 112(b); rejection of claims 1, 6, 7 and 9 under 35 U.S.C. 101. All other previously presented rejections are maintained for reasons given in the “Response to Arguments” below.
Applicant’s amendments to the specification obviated the previously presented objection and made the application compliant with sequence disclosure rules.
Applicant’s submission of replacement drawings on August 8, 2022 obviated the previously presented objections to the drawings.
This office action contains new grounds for rejection necessitated by amendment.
Response to Arguments
Applicant's arguments filed August 8, 2022 have been fully considered but they are not persuasive. 
A) Regarding the rejection of claim 5 under 35 U.S.C. 112(a), enablement, Applicant argues the following:
	“Claim 5 is amended to be directed to a method of treating a subject suffering from heart failure with reduced ejection fraction CHPrEP), comprising diagnosing heart failure with reduced ejection fraction CHPrEF) in a subject and administering a cardiac pharmaceutical agent to the subject. Claim 5 is further amended to specify that the one or more IncRNAs comprises all of 20 IncRNAs of SEQ ID NO: 0190, SEQ ID NO: 0359, SEQ ID NO: 0776, SEQ ID NO: 1421, SEQ ID NO: 1795, SEQ ID NO: 0477, SEQ ID NO: 1511, SEQ ID NO: 0435, SEQ ID NO: 1418, SEQ ID NO: 1025, SEQ ID NO: 0265, SEQ ID NO: 1311, SEQ ID NO: 2540, SEQ ID NO: 2323, SEQ ID NO: 3011, SEQ ID NO: 2447, SEQ ID NO: 2863, SEQ ID NO: 2697, SEQ ID NO: 3128, and SEQ ID NO: 2265, and the biological sample is selected from the group consisting of whole blood, serum, and plasma. In order to identify IncRNA signatures involved specifically involved in the pathogenesis of cardiac diseases or disorders, Applicant compared the expressions of IncRNAs from different groups (control vs. cardiac diseases or disorders). Applicant identified a combination of 20 IncRNAs recited in claim 5 as the best predictive model for the classification low LVEF (LVEF < 40) and high LVEF (LVEF > 40) by using a Random Forest model (Table 26). The IncRNAs were selected using a random forest algorithm. The model was produced with Naives Bayes algorithm. This model has an area under the receiver-operating characteristic curve (AUC) of 0.834, an accuracy of 0.895, a sensitivity of 0.918, a specificity of 0.75, a Positive Predictive Value (PPV) of 0.957 and Negative Predictive Value (PNV) of 0.6. The confusion matrix is presented in Table 27. Heart failure with reduced ejection fraction C(AFrEP) occurs when the left ventricular ejection fraction (LVEF) is 40% or less. The data in the specification shows that the IncRNA signature recited in claim 5 can be used to diagnosing heart failure with reduced ejection fraction CHPrEP} in a subject. The method recited in amended claim 5 would not require undue experimentation for one of skill in the art to make and use the invention as claimed. Thus, amended claim 5 complies with the enablement requirement.
	For the reasons above, Applicant submits that the claims meet the enablement requirement and respectfully requests withdrawal of the rejection.
	However, if the Examiner maintains that the enablement is not commensurate in scope with the claims, Applicant respectfully requests the Examiner to identify the subject matter that is considered to be enabled. MPEP 2164 states that if a rejection is made based on the view that the enablement is not commensurate in scope with the claim, the examiner should identify the subject matter that is considered to be enabled.”
	Response
	However, Applicant did not show that detecting expression of these 20 lncRNAs can be used to diagnose any type of heart failure. Applicant showed that these lncRNAs can be selected as being differentially expressed between patients known to have heart failure with LVEF less than 40% and LVEF greater than 40% using a particular mathematical model, but Applicant did not show that the claimed method can be used to diagnose any patient without the type of heart failure already identified.
The rejection is maintained in a form amended to reflect claim amendments.
B) Regarding the rejection of claim 5 under 35 U.S.C. 101, Applicant argues the following:
“Claim 5 is amended to be directed to a method of treating a subject suffering from heart failure with reduced ejection fraction (HFrEF), comprising diagnosing heart failure with reduced ejection fraction (HFrEF) in a subject and administering a cardiac pharmaceutical agent to the subject. Claim 5 recites abstract idea, e.g., the diagnosing step. However, besides the abstract idea, claim 5 recites the additional step of “administering a cardiac pharmaceutical agent to the subject”. Prong Two test excludes consideration of whether a limitation is well-understood, routine, conventional activity (2019 PEG Section HI(A)(2), 84 Fed. Reg. at 55). The limitation “administering a cardiac pharmaceutical agent to the subject” has more than a nominal relationship to the judicial exception because it uses the recited abstract idea in a manner that imposes a meaningful limit on it, i-e., the abstract idea is used to identify a subject having HFrEF, and a cardiac pharmaceutical agent is administered to the patient. In this regard, claim 5 is like claim 2 of Example 43 in 2019 Subject Matter Eligibility Life Sciences & Data Processing Examples. Just like the treatment step in claim 2 of Example 43, the treatment step here integrates the recited judicial exception into a practical application, such that claim 5 is not directed to the judicial exception.”
Response
First, the treatment step is non-specific. Applicant did not describe any cardiac pharmaceutical agents which can be used to treat a subject with HFrEF. Further, the treatment is conditional: it is administered when the lncRNA expression is either increased or decreased relative to the reference.
The rejection is maintained in a modified form to account for claim amendments.
C) Regarding the rejection of claims 20 and 21 under 35 U.S.C. 101, Applicant argues the following:
“In the Non-Final Office Action at page 26, the Examiner argues that the claimed nucleic acid probes are not significantly different from their naturally-occurring counterparts. Applicant respectfully disagrees. The kit recited in claim 20 comprises at least one reagent for the determination of one or more IncRNAs. As opposed to the Examiner’s assertion, the at least one reagent for the determination of one or more IncRNAs is different from IncRNAs. For example, IncRNAs can be detected by using oligonucleotide probes comprising a sequence complementary to a region of the IncRNAs. Although IncRNAs recited in claim 20 exist in nature, the reagent for the determination of the IncRNAs (e.g., oligonucleotide probes comprising a sequence complementary to a region of the IncRNAs) do not exist in nature and thus are not a “product of nature” judicial exception. Thus, the claims are not directed to judicial exception. Applicant respectfully requests withdrawal of the rejection.”
Response
As stated in MPEP 2106.04(b) II:
“When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a “product of nature”. For example, the isolated DNA of Myriad and the primers of Ambry Genetics were described as products of nature by the courts. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116-17, 106 USPQ2d 1972, 1979 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014). As explained in those decisions, products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad Genetics, Inc., 133 S. Ct. at 2116-17, 106 USPQ2d at 1979 (claims to isolated DNA held ineligible because they “claim naturally occurring phenomena” and are “squarely within the law of nature exception”); Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948) (claims to bacterial mixtures held ineligible as “manifestations of laws of nature” and “phenomena of nature”). Step 2A of the Office’s eligibility analysis uses the terms “law of nature” and “natural phenomenon” as inclusive of “products of nature”.
It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. See, e.g., Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 (“Contrary to Myriad's argument, it makes no difference that the identified gene sequences are synthetically replicated. As the Supreme Court made clear, neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible.”). Thus, a synthetic, artificial, or non-naturally occurring product such as a cloned organism or a human-made hybrid plant is not automatically eligible because it was created by human ingenuity or intervention. See, e.g., In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1337, 110 USPQ2d 1668, 1671-72 (Fed. Cir. 2014) (cloned sheep); cf. J.E.M. Ag Supply, Inc. v. Pioneer Hi-Bred Int’l, Inc., 534 U.S. 130-132, 60 USPQ2d 1868-69 (2001) (hybrid plant). Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart.” (emphasis added by examiner)
Therefore, since the sequences of the probes are not structurally different from the sequences of the lncRNAs, they are considered to be products of nature.
The rejection is maintained.
Maintained Rejections
Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”


The nature of the invention and breadth of claims

Claim 5 is broadly drawn to a method of treating a subject suffering from heart failure with reduced ejection fraction (HFrEF), said method comprising:
(a) diagnosing heart failure with reduced ejection fraction (HFrEF) in a subject, comprising (i) detecting a level of expression of one or more lncRNAs according to claim 1, (ii) comparing the level of expression in the sample to the level of expression in a reference, wherein the reference is a normal, healthy subject, and (iii) identifying a subject as having heart failure with reduced ejection fraction (HFrEF), wherein increased or decreased level of expression of the lncRNAs in the sample compared to the level in the reference identifies the subject having heart failure with reduced ejection fraction (HFrEF), and
(b) administering a cardiac pharmaceutical agent to the subject, 
wherein the one or more lncRNAs comprises all of 20 lncRNAs of SEQ ID NO: 0190, SEQ ID NO:0359, SEQ ID NO:0776, SEQ ID NO:1421, SEQ ID NO:1795, SEQ ID NO:0477, SEQ ID NO:1511, SEQ ID NO:0435, SEQ ID NO:1418, SEQ ID NO:1025, SEQ ID NO:0265, SEQ ID NO:1311, SEQ ID NO:2540, SEQ ID NO:2323, SEQ ID NO:3011, SEQ ID NO:2447, SEQ ID NO:2863, SEQ ID NO:2697, SEQ ID NO:3128, and SEQ ID NO:2265, and wherein the biological sample is selected from the group consisting of whole blood, serum and plasma.
However, as will be further discussed, there is no support in the specification and prior art for the claimed method.  The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
Working Examples
	The specification has several working examples describing selection of cardiac-related lncRNA transcripts and determination of their level of expression in patient samples.
	For the process of identifying cardiac-related transcripts, Applicant sequenced RNA obtained from cardiac biopsies of 5 control patients, 11 ICM (ischemic cardiomyopathy) patients (ICM is a condition of weakened heart muscles due to heart attack or coronary heart disease.) and 10 DCM (dilated cardiomyopathy) patients (DCM is a condition where the heart cannot pump blood effectively because the left ventricle, the main pumping chamber, is enlarged and weakened.)
	After RNA isolation, rRNA depletion and sequencing, the transcripts were identified using various data processing techniques as well as searches of available transcript databases for heart-specific transcripts. As stated by Applicant on page 30, lines 6-20:
“…The authors thus performed very deep sequencing to allow for discovery of novel transcripts. After de novo transcript reconstruction and transcript selection as detailed in the material and methods, the inventors can identify over 13,000 new transcripts with no coding potential. Among them, they can identify 696 lncRNA differentially expressed between the 3 groups (FDR<0.05) and 810 lncRNA enriched in cardiac tissue. The transcripts having class codes `o`, `j` or `i` and highly positively correlated with overlapped known genes are eliminated. (`i` category, for example, could contain the lncRNAs entirely within the intron of known genes, the `j` category could be long non-coding isoforms of known genes and the `o` category could include novel lncRNAs having generic exonic overlap with known transcripts). The transcripts with class codes `j` or `o` and overlapping with exons of known protein-coding genes on the same strand are discarded. This resulted in a total number of novel lncRNAs of 755 relevant to cardiac physiology. In summary, the inventors identified a highly relevant panel of 3,092 cardiac-related lncRNAs. This panel encompasses 2,317 known transcripts here shown to be relevant to cardiac physiology, as well as 755 lncRNA, here described for the first time and relevant to cardiac tissue.”
In Example 5, Applicant determined lncRNA expression levels in serum samples obtained from 57 patients with AMI (myocardial infarction, or heart attack) at discharge. The patients were stratified into two groups: left ventricular ejection fraction (LVEF) less than 40% and greater than 40%. Table 24 lists 19 ncRNAs which are differentially expressed between the two groups with fold-change greater than 2 or less than 0.5. lncRNAs selected by a Random Forest classifier are listed in Table 26, and correspond to the sequences listed in claim 1(iv). 
Applicant did not show that detection of any level of expression of any one or more of the 20 lncRNAs in any sample obtained from a subject with unknown cardiac disease status can be used to diagnose any one or more of cardiac diseases or disorders. Applicant did not show that detecting expression of any number of the 20 sequences in whole blood, serum or plasma allowed diagnosis of HFrEF condition. Finally, the claims require any level of expression, including zero, therefore a subject with no expression of any of the 20 lncRNAs would be considered to suffer from HFrEF.
	Guidance in the Specification.
	The specification provides no evidence that the disclosed sequences of lncRNAs can be used to diagnose, monitor or treat HFrEF. Applicant showed that there was a correlation between the presence of certain lncRNA transcripts, initially identified in patients with ICM and DCM, in serum samples of patients after heart attack. Applicant did not show that measuring expression level of any one or more of the lncRNA transcripts claimed allowed diagnosis of HFrEF in a subject not previously diagnosed with such. Applicant did not provide any guidance to the range of values of the expression levels of the 20 lncRNAs in “normal” subjects. The method requires treatment of the subject regardless of the level of expression of the 20 lncRNAs as compared to control: subjects with either an increase or decrease in the expression level of the 20 lncRNAS are diagnosed as having HFrEF and treated. Finally, Applicant did not describe any “cardiac pharmaceutical agents” with which the diagnosed subject is to be treated. The only mention of such agent is provided by Applicant on page 4, lines 1-3, of the specification:
“In still another aspect, the present invention provides a method for treating a cardiac pathology in a subject comprising administering to said subject an effective amount of a pharmaceutical agent modulating the expression of one or more IncRNAs of the invention.”

In conclusion, the guidance provided by the specification amounts to an invitation for the skilled artisan to try and follow the disclosed instructions to make and use the claimed invention. 

	  The unpredictability of the art and the state of the prior art
	The following references and data clearly show that there is a great deal of unpredictability in using expression levels of lncRNAs in diagnosis of cardiac diseases or disorders.
	Regarding lncRNAs in heart failure research, Thum (ESC Heart Failure, vol. 2, pp. 108-111, 2015) stated the following (page 109, second paragraph):
“Long non-coding RNAs are defined as transcripts more than 200 nucleotides long that do not code for proteins.18 Important to note is the fact that this definition may be preliminary as indeed some lncRNAs have been reported to encode short peptides in human tissues, which also may have functional effects.19 A classification of lncRNAs can be viewed in the work of Thum and Condorelli. 1 Mechanistically, there are numerous ways how lncRNAs may function in the regulation of the genome. For instance, lncRNAs can interact with all macromolecules within the cell, including other RNA species, proteins, and DNA. Long non-coding RNAs also have the ability for conformational switching, which can either activate or silence interaction with other molecules.20 Long non-coding RNAs can be found in the nucleus of a cell or in the cytoplasm or in both compartments. First, lncRNAs involved in cardiac development have been recently proposed—Bvht (Braveheart) and Fendrr (Foxf1 adjacent non-coding developmental regulatory
RNA).21,22 Bvht seems to be a master gene required for cardiomyocyte differentiation. Unfortunately, Bvht seems to be specific to the mouse, making translations into humans difficult.
The lncRNA Fendrr is higher conserved and regulates the expression of important cardiac transcription factors with knockout mice showing defects in cardiac development.22 Only few
studies have started to identify potential roles of lncRNAs in the pathogenesis of cardiac diseases. Deep sequencing studies revealed the profile of myocardial lncRNAs to be altered in HF in humans.23 The lncRNA Chrf (cardiac hypertrophy-related factor) was found to act as a sequence able to sequester miR-489.24 Interestingly, there are several lncRNAS associated to the locus of the cardiac-specific gene myosin heavy chain 7 (Myh7); inhibition of the lncRNA Mhrt was mechanistically shown to induce cardiomyopathy subsequent to pressure overload, whereas restoring Mhrt protected the heart from HF.25 Another lncRNA recently linked to cardiac pathology is Carl (cardiac apoptosis-related lncRNA).26 Carl binds miR-539, an miRNA found to target the mRNA of a subunit of Prohibitin, where it seems to have a role in mitochondrial
homeostasis. By this, Carl serves as an endogenous sponge regulating mitochondrial morphology and cell death in cardiomyocytes.”
	Devaux et al. (Nature Reviews, Cardiology, vol. 12, pp. 415-425, 2015) reviewed roles of lncRNAs in cardiac development and ageing. Devaux et al. teach that lncRNAS act in the cell through several different mechanisms, including as signal molecules, decoys, guides, scaffold molecules and enhancers (Fig. 2; page 416, last paragraph; page 417-418; page 419, first paragraph). Table 1 of Devaux et al. lists the lncRNAs with a known function associated with cardiovascular function and disease in humans and mice. As can be seen from Table 1, HOTAIR lncRNA can act as signal, decoy and guide lncRNA, whereas KCNQ1OT1 can act as signal or guide lncRNA.
	Table 2 of Devaux et al. lists lncRNAs which could be used as potential biomarkers of cardiac conditions. Devaux et al. stated the following (page 423, paragraphs 3-5):
	“The association between ANRIL and the risk of coro-nary artery disease39,40 suggests that genetic polymor-phism of lncRNAs might serve as a cardiac biomarker. MIAT is another candidate biomarker—genetic variation in this lncRNA confers susceptibility to myocardial infarc-tion.32 Using isoproterenol administration in mice as an experimental model of heart failure, the expression of 32 lncRNAs was found to be regulated in the failing heart as well as in whole blood and plasma samples.82 This study supports the notion that the blood constitutes a reservoir of lncRNAs that can be used as cardiac biomarkers, par-ticularly given that lncRNAs are present in plasma-derived exosomes.83 A study of plasma levels of MT-LIPCAR, a mitochondrial lncRNA that is a predictor of the devel-opment of left ventricular remodelling after myocardial infarction and death in patients with systolic heart failure, was the first proof of the principle that plasma lncRNAs might be used as biomarkers of prognosis in cardiovascu-lar diseases.79 Another lncRNA, MGAT3-AS1, is upregu-lated in plasma samples from patients with acute kidney injury and is a predictor of overall survival.84
Expression profiles of lncRNAs in whole blood cells have also been shown to have biomarker utility. Levels of HIF1A-AS2, KCNQ1OT1, and MALAT1 were upregulated, whereas those of ANRIL were downregulated, in patients with myocardial infarction compared with healthy vol-unteers.41 Furthermore, ANRIL, KCNQ1OT1, MALAT1, and MIAT were univariable predictors of left ventricular dysfunction after myocardial infarction.41 Importantly, ANRIL and KCNQ1OT1 remained significant predictors of left ventricular dysfunction in multivariable analyses and provided an additive predictive value.41
LncRNAs are now accepted to have functional roles in cardiac development and disease and, therefore, are poten-tial therapeutic targets, but further studies are needed to demonstrate their biomarker utility. Whether circulating lncRNAs are stable and both easily and reproducibly meas-urable in biological samples remains to be established. The incremental value of lncRNAs in addition to available markers will have to be evaluated. Also, the localization of lncRNAs in plasma compartments, whether they are actively secreted, and whether they can act as paracrine mediators, needs to be determined.” (emphasis added by examiner)

Of the 20 lncRNAs listed in claim 1(iv), only seven were found in BLAST and NONCODE databases (see attached BLAST and NONCODE search files). The one lncRNA that was found in NONCODE was SEQ ID NO: 1311, corresponding to the NONCODE identifier HSAT211604.1. As can be seen from the document describing the transcript (NONHSAT211604, pp. 1-3; downloaded from NONCODE on 4/28/22), it is expressed mostly in adrenals, breast, HLF2 and kidney tissues.
Six of the sequences claimed were found in the BLAST database, with GenBank accession numbers NR_135480 (SEQ ID NO: 1418); NR_033963 (SEQ ID NO: 190); NR_046252 (SEQ ID NO: 359); NR_044993 (SEQ ID NO: 265); NR_027451 (SEQ ID NO: 1511) and NR_024484 (SEQ ID NO: 435).
Sequence with GenBank Accession No. NR_135480 (Uncharacterized lncRNA, pp. 1-2, May 2017) is also called an SP2-AS1 (antisense transcript). SEQ ID NO: 1418 is 496 bp long. However, as can be seen from an entry in LNCipedia (pp. 1-2, downloaded from the database on 5/2/22), there are a total of 28 antisense transcripts recorded as lncRNAs, all of them with different lengths. In the LncBook database (bigd.big.ac.cn) the transcript ID HSALNT0241779 is associated with this transcript, and as can be seen from the expression pattern, the transcript is mostly expressed in skeletal muscle, followed by heart tissue and adipose tissue (pp. 1-5, downloaded from the database on 5/2/22).
Sequence with GenBank Accession No. NR_033963 is Homo sapiens heart tissue-associated transcript 92 (HRAT92) lncRNA, pp. 1-3, March 2017). No specific information was found about this transcript.
Sequence with GenBank Accession No. NR_046252 is Homo sapiens FGD5 antisense RNA1 (FGD5-AS1), transcript variant 2, lncRNA; pp. 1-4, March 2017). No specific information was found about this transcript.
Sequence with GenBank Accession No. NR_044993 is Homo sapiens GAS6 antisense RNA 2 (head to head) (GAS6-AS2) lncRNA (pp. 1-3, May 2017). This sequence corresponds to a transcript ID HSALNT0207435 in LncBook (pp. 1-5; downloaded from the database on 5/2/22). As can be seen from the expression pattern, this transcript is mostly expressed in kidney, brain, endometrium, lung, thyroid gland, gallbladder and urinary bladder.
Sequence with GenBank Accession No. NR_027451 is Homo sapiens non-coding RNA activated by DNA damage (NORAD) (pp. 1-4, July 2016) (the transcript is 5378 bp, versus the 5339 bp listed by Applicant). According to LncBook with transcript ID HSALNT0289380 (pp. 1-5, downloaded from the database on 5/2/22), this transcript is expressed in all tissues, but is most abundant in the brain.
Finally, a sequence with GenBank Accession No. NR_024484 is Homo sapiens long intergenic non-protein coding RNA 909 (LINC00909) (pp. 1-5, May 2017), also known as ZNF407-AS1 (the transcript is 3474 bp long, vs. 3463 bp listed by Applicant). According to LncBook, transcript ID HSALNT0289071 (pp. 1-5, downloaded from the database on 5/2/22) is expressed in most tissues, with the highest expression in lymph nodes, spleen, fallopian tube, tonsil, testis, ovary, gallbladder and endometrium.
Therefore, taking into account the fact that even already known lncRNAs associated with cardiac diseases and disorders have not been shown to be biomarkers for any of these diseases or disorders, and the fact that the lncRNAs claimed by Applicant which are present in the databases are not known to be expressed in heart tissue, and that Applicant did not provide any indication of their function, there is a great deal of uncertainty as to whether any of these lncRNAs can be used for cardiac disease or disorder diagnosis based on their expression in any biological sample, including whole blood.
  	Quantity of Experimentation

	The quantity of experimentation in this area is extremely large since there is significant number of parameters which would have to be studied to apply the claimed method for diagnosis, monitoring or treatment of any one or more cardiac diseases or disorders. First, expression all of the lncRNAs would need to be evaluated in whole blood, serum and plasma samples of all patients with HFrEF and a number of normal controls, then their functions would need to be determined. Finally, prospective studies would need to be performed using subjects with unknown disease status and using whole blood, serum or plasma samples to determine whether any of these lncRNAs can be used to diagnose HFrEF and treat subjects with either decreased or increased lncRNA expression level. Finally, pharmaceutical agents modulating the expression of lncRNAS would need to be designed and tested in different populations. This would require years of inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.
Level of Skill in the Art
	The level of skill in the art is deemed to be high.

	Conclusion
  	In the instant case, as discussed above, in a highly unpredictable art where the structure and function of most of lncRNAs is not known, the factor of unpredictability weighs heavily in favor of undue experimentation.  Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity  of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example of diagnosis of cardiac disease or disorder based on expression level of one or more lncRNAs, and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


11.	Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite a method of diagnosing heart failure with reduced ejection fraction (HFrEF) in a subject, comprising (i) detecting a level of expression of one or more lncRNAs according to claim 1, (ii) comparing the level of expression in the sample to the level of expression in a reference, wherein the reference is a normal, healthy subject, and (iii) identifying a subject as having heart failure with reduced ejection fraction (HFrEF), wherein increased or decreased level of expression of the lncRNAs in the sample compared to the level in the reference identifies the subject having heart failure with reduced ejection fraction (HFrEF), and administering a cardiac pharmaceutical agent to the subject, wherein the lncRNAS are 20 lncRNAs.
Step 1: YES. The claims recite a process involving determination of the expression level of one or more lncRNAs, diagnosing the subject based on the expression level and administering a treatment, therefore the claims are directed to a process, which is a statutory category. 
Step 2A: YES. The claims recite diagnosing HFrEF based on the value of expression of one or more lncRNAs. Therefore the claims are directed to a judicial exception of a naturally-occurring correlation between expression value of one or more lncRNAs and the presence of HFrEF. 
Step 2B: NO. The additional elements recited in the claims do not amount to significantly more than the judicial exception. The steps of obtaining a sample from the subject and detecting of the expression value of one or more lncRNAs are recited at a high level of generality such that they amount to insignificant presolution activity, e.g., a mere data gathering steps necessary to use the correlation. Determining expression value of a lncRNA merely instructs a practitioner to use any detection technique for expression level determination. Claim 7 recites techniques to be used for expression level determination, however, these techniques were well-understood, routine, and conventional data gathering activities engaged in by scientists prior to applicant’s invention for the purpose of determination of gene expression values. Further, Applicant described determination of lncRNA expression levels as follows (page 10, lines 4-26):
“The expression level of lncRNAs may be determined by any technology known by a man skilled in the art. In particular, the expression level of lncRNAs is determined by measuring the amount of nucleic acid transcripts of each lncRNA. The amount of nucleic acid transcripts can be measured by any technology known by a man skilled in the art. The measure may be carried out directly on an extracted RNA sample or on retrotranscribed complementary DNA (cDNA) prepared from extracted RNA by technologies well-known in the art. From the RNA or cDNA sample, the amount of nucleic acid transcripts may be measured using any technology known by a man skilled in the art, including nucleic acid microarrays, quantitative PCR, sequencing (e.g., next generation sequencing), and hybridization with a labeled probe. In some embodiments, the expression level of lncRNAs is determined using sequencing, e.g., next generation sequencing. Sequencing may be carried out after converting extracted RNA to cDNA using reverse transcriptase or RNA molecules may be directly sequenced. In a particular embodiment, which should not be considered as limiting the scope of the invention, the measurement of the expression level using next generation sequencing may be performed as follows. Briefly, RNA is extracted from a sample (e.g., blood sample). After removing rRNA, RNA samples are then reverse transcribed into cDNA. To ensure strand specificity, single stranded cDNA is first synthetized using Super-Script II reverse transcriptase and random primers in the presence of Actinomycin D, and then converted to double stranded cDNA with the second strand marking mix that incorporates dUTP in place of dTTP. Resulting blunt ended cDNA are purified using AMPure XP magnetic beads. After a 3'end adenylation step, adaptor is attached to cDNA. So obtained cDNA (sequencing library) may be amplified by PCR. The sequencing libraries can be sequenced by any next generation sequencing technology known by a man skilled in the art.”
	This judicial exception is not integrated into a practical application because no other method steps that are claimed amount to significantly more than the judicial exception. The step of “administering a cardiac pharmaceutical agent to the subject” is not a specific treatment step, since Applicant did not describe any such agents.
In conclusion, the claim is not patent-eligible under 35 U.S.C. 101.
12.	Claims 20 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Step 1: YES. The claims recite a kit comprising probes (= oligonucleotides) and a reagent for purifying probe-target nucleic acid complexes, therefore the claims are directed to a product, which is a statutory category. 
Step 2A: YES. The claims recite a kit comprising several components. Under the broadest reasonable interpretation, a kit contains each component separately, and the claim does not require a composition, combining the different components. The claimed nucleic acids probes are not significantly different from their naturally-occurring counterparts. Under the holding of Myriad, this isolated but otherwise unchanged nucleic acids are not eligible because they are not different enough from what exists in nature and thus are a “product of nature” judicial exception. 
Step 2B: NO. The claim does not include any additional features that could add significantly more to the exception.
In conclusion, the claim is not patent-eligible under 35 U.S.C. 101.
New Grounds for Rejection
Claim Rejections - 35 USC § 112
13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

14.	Claims 20-22 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”


The nature of the invention and breadth of claims

Claims 20-22 and 32 are broadly drawn to a ki for diagnosing primary and secondary cardiac diseases or disorders, comprising at least one reagent for the determination of one or more lncRNAs, wherein the one or more lncRNAs are selected from the group consisting of all of 20 lncRNAs of SEQ ID NO: 0190, SEQ ID NO:0359, SEQ ID NO:0776, SEQ ID NO:1421, SEQ ID NO:1795, SEQ ID NO:0477, SEQ ID NO:1511, SEQ ID NO:0435, SEQ ID NO:1418, SEQ ID NO:1025, SEQ ID NO:0265, SEQ ID NO:1311, SEQ ID NO:2540, SEQ ID NO:2323, SEQ ID NO:3011, SEQ ID NO:2447, SEQ ID NO:2863, SEQ ID NO:2697, SEQ ID NO:3128, and SEQ ID NO:2265.  
However, as will be further discussed, there is no support in the specification and prior art for the claimed method.  The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
Working Examples
	The specification has several working examples describing selection of cardiac-related lncRNA transcripts and determination of their level of expression in patient samples.
	For the process of identifying cardiac-related transcripts, Applicant sequenced RNA obtained from cardiac biopsies of 5 control patients, 11 ICM (ischemic cardiomyopathy) patients (ICM is a condition of weakened heart muscles due to heart attack or coronary heart disease.) and 10 DCM (dilated cardiomyopathy) patients (DCM is a condition where the heart cannot pump blood effectively because the left ventricle, the main pumping chamber, is enlarged and weakened.)
	After RNA isolation, rRNA depletion and sequencing, the transcripts were identified using various data processing techniques as well as searches of available transcript databases for heart-specific transcripts. As stated by Applicant on page 30, lines 6-20:
“…The authors thus performed very deep sequencing to allow for discovery of novel transcripts. After de novo transcript reconstruction and transcript selection as detailed in the material and methods, the inventors can identify over 13,000 new transcripts with no coding potential. Among them, they can identify 696 lncRNA differentially expressed between the 3 groups (FDR<0.05) and 810 lncRNA enriched in cardiac tissue. The transcripts having class codes `o`, `j` or `i` and highly positively correlated with overlapped known genes are eliminated. (`i` category, for example, could contain the lncRNAs entirely within the intron of known genes, the `j` category could be long non-coding isoforms of known genes and the `o` category could include novel lncRNAs having generic exonic overlap with known transcripts). The transcripts with class codes `j` or `o` and overlapping with exons of known protein-coding genes on the same strand are discarded. This resulted in a total number of novel lncRNAs of 755 relevant to cardiac physiology. In summary, the inventors identified a highly relevant panel of 3,092 cardiac-related lncRNAs. This panel encompasses 2,317 known transcripts here shown to be relevant to cardiac physiology, as well as 755 lncRNA, here described for the first time and relevant to cardiac tissue.”
In Example 5, Applicant determined lncRNA expression levels in serum samples obtained from 57 patients with AMI (myocardial infarction, or heart attack) at discharge. The patients were stratified into two groups: left ventricular ejection fraction (LVEF) less than 40% and greater than 40%. Table 24 lists 19 ncRNAs which are differentially expressed between the two groups with fold-change greater than 2 or less than 0.5. lncRNAs selected by a Random Forest classifier are listed in Table 26, and correspond to the sequences listed in claim 1(iv). 
Applicant did not show that detection of expression of any one or more of the 20 lncRNAs in any sample obtained from a subject with unknown cardiac disease status can be used to diagnose any one or more of cardiac diseases or disorders. Applicant did not show that detecting expression of any number of the 20 sequences in whole blood allowed diagnosis of HFrEF condition.
	Guidance in the Specification.
	The specification provides no evidence that the disclosed sequences of lncRNAs can be used to diagnose, monitor or treat any cardiac disease or condition, including the ones claimed in claim 3. Applicant showed was that there was a correlation between the presence of certain lncRNA transcripts, initially identified in patients with ICM and DCM, in serum samples of patients after heart attack. Applicant did not show that measuring expression level of any one or more of the lncRNA transcripts claimed allowed diagnosis of any of cardiac diseases or conditions in a subject not previously diagnosed with such. The guidance provided by the specification amounts to an invitation for the skilled artisan to try and follow the disclosed instructions to make and use the claimed invention. 

	  The unpredictability of the art and the state of the prior art
	The following references and data clearly show that there is a great deal of unpredictability in using expression levels of lncRNAs in diagnosis of cardiac diseases or disorders.
	Regarding lncRNAs in heart failure research, Thum (ESC Heart Failure, vol. 2, pp. 108-111, 2015) stated the following (page 109, second paragraph):
“Long non-coding RNAs are defined as transcripts more than 200 nucleotides long that do not code for proteins.18 Important to note is the fact that this definition may be preliminary as indeed some lncRNAs have been reported to encode short peptides in human tissues, which also may have functional effects.19 A classification of lncRNAs can be viewed in the work of Thum and Condorelli. 1 Mechanistically, there are numerous ways how lncRNAs may function in the regulation of the genome. For instance, lncRNAs can interact with all macromolecules within the cell, including other RNA species, proteins, and DNA. Long non-coding RNAs also have the ability for conformational switching, which can either activate or silence interaction with other molecules.20 Long non-coding RNAs can be found in the nucleus of a cell or in the cytoplasm or in both compartments. First, lncRNAs involved in cardiac development have been recently proposed—Bvht (Braveheart) and Fendrr (Foxf1 adjacent non-coding developmental regulatory
RNA).21,22 Bvht seems to be a master gene required for cardiomyocyte differentiation. Unfortunately, Bvht seems to be specific to the mouse, making translations into humans difficult.
The lncRNA Fendrr is higher conserved and regulates the expression of important cardiac transcription factors with knockout mice showing defects in cardiac development.22 Only few
studies have started to identify potential roles of lncRNAs in the pathogenesis of cardiac diseases. Deep sequencing studies revealed the profile of myocardial lncRNAs to be altered in HF in humans.23 The lncRNA Chrf (cardiac hypertrophy-related factor) was found to act as a sequence able to sequester miR-489.24 Interestingly, there are several lncRNAS associated to the locus of the cardiac-specific gene myosin heavy chain 7 (Myh7); inhibition of the lncRNA Mhrt was mechanistically shown to induce cardiomyopathy subsequent to pressure overload, whereas restoring Mhrt protected the heart from HF.25 Another lncRNA recently linked to cardiac pathology is Carl (cardiac apoptosis-related lncRNA).26 Carl binds miR-539, an miRNA found to target the mRNA of a subunit of Prohibitin, where it seems to have a role in mitochondrial
homeostasis. By this, Carl serves as an endogenous sponge regulating mitochondrial morphology and cell death in cardiomyocytes.”
	Devaux et al. (Nature Reviews, Cardiology, vol. 12, pp. 415-425, 2015) reviewed roles of lncRNAs in cardiac development and ageing. Devaux et al. teach that lncRNAS act in the cell through several different mechanisms, including as signal molecules, decoys, guides, scaffold molecules and enhancers (Fig. 2; page 416, last paragraph; page 417-418; page 419, first paragraph). Table 1 of Devaux et al. lists the lncRNAs with a known function associated with cardiovascular function and disease in humans and mice. As can be seen from Table 1, HOTAIR lncRNA can act as signal, decoy and guide lncRNA, whereas KCNQ1OT1 can act as signal or guide lncRNA.
	Table 2 of Devaux et al. lists lncRNAs which could be used as potential biomarkers of cardiac conditions. Devaux et al. stated the following (page 423, paragraphs 3-5):
	“The association between ANRIL and the risk of coro-nary artery disease39,40 suggests that genetic polymor-phism of lncRNAs might serve as a cardiac biomarker. MIAT is another candidate biomarker—genetic variation in this lncRNA confers susceptibility to myocardial infarc-tion.32 Using isoproterenol administration in mice as an experimental model of heart failure, the expression of 32 lncRNAs was found to be regulated in the failing heart as well as in whole blood and plasma samples.82 This study supports the notion that the blood constitutes a reservoir of lncRNAs that can be used as cardiac biomarkers, par-ticularly given that lncRNAs are present in plasma-derived exosomes.83 A study of plasma levels of MT-LIPCAR, a mitochondrial lncRNA that is a predictor of the devel-opment of left ventricular remodelling after myocardial infarction and death in patients with systolic heart failure, was the first proof of the principle that plasma lncRNAs might be used as biomarkers of prognosis in cardiovascu-lar diseases.79 Another lncRNA, MGAT3-AS1, is upregu-lated in plasma samples from patients with acute kidney injury and is a predictor of overall survival.84
Expression profiles of lncRNAs in whole blood cells have also been shown to have biomarker utility. Levels of HIF1A-AS2, KCNQ1OT1, and MALAT1 were upregulated, whereas those of ANRIL were downregulated, in patients with myocardial infarction compared with healthy vol-unteers.41 Furthermore, ANRIL, KCNQ1OT1, MALAT1, and MIAT were univariable predictors of left ventricular dysfunction after myocardial infarction.41 Importantly, ANRIL and KCNQ1OT1 remained significant predictors of left ventricular dysfunction in multivariable analyses and provided an additive predictive value.41
LncRNAs are now accepted to have functional roles in cardiac development and disease and, therefore, are poten-tial therapeutic targets, but further studies are needed to demonstrate their biomarker utility. Whether circulating lncRNAs are stable and both easily and reproducibly meas-urable in biological samples remains to be established. The incremental value of lncRNAs in addition to available markers will have to be evaluated. Also, the localization of lncRNAs in plasma compartments, whether they are actively secreted, and whether they can act as paracrine mediators, needs to be determined.” (emphasis added by examiner)

Of the 20 lncRNAs listed in claim 1(iv), only seven were found in BLAST and NONCODE databases (see attached BLAST and NONCODE search files). The one lncRNA that was found in NONCODE was SEQ ID NO: 1311, corresponding to the NONCODE identifier HSAT211604.1. As can be seen from the document describing the transcript (NONHSAT211604, pp. 1-3; downloaded from NONCODE on 4/28/22), it is expressed mostly in adrenals, breast, HLF2 and kidney tissues.
Six of the sequences claimed were found in the BLAST database, with GenBank accession numbers NR_135480 (SEQ ID NO: 1418); NR_033963 (SEQ ID NO: 190); NR_046252 (SEQ ID NO: 359); NR_044993 (SEQ ID NO: 265); NR_027451 (SEQ ID NO: 1511) and NR_024484 (SEQ ID NO: 435).
Sequence with GenBank Accession No. NR_135480 (Uncharacterized lncRNA, pp. 1-2, May 2017) is also called an SP2-AS1 (antisense transcript). SEQ ID NO: 1418 is 496 bp long. However, as can be seen from an entry in LNCipedia (pp. 1-2, downloaded from the database on 5/2/22), there are a total of 28 antisense transcripts recorded as lncRNAs, all of them with different lengths. In the LncBook database (bigd.big.ac.cn) the transcript ID HSALNT0241779 is associated with this transcript, and as can be seen from the expression pattern, the transcript is mostly expressed in skeletal muscle, followed by heart tissue and adipose tissue (pp. 1-5, downloaded from the database on 5/2/22).
Sequence with GenBank Accession No. NR_033963 is Homo sapiens heart tissue-associated transcript 92 (HRAT92) lncRNA, pp. 1-3, March 2017). No specific information was found about this transcript.
Sequence with GenBank Accession No. NR_046252 is Homo sapiens FGD5 antisense RNA1 (FGD5-AS1), transcript variant 2, lncRNA; pp. 1-4, March 2017). No specific information was found about this transcript.
Sequence with GenBank Accession No. NR_044993 is Homo sapiens GAS6 antisense RNA 2 (head to head) (GAS6-AS2) lncRNA (pp. 1-3, May 2017). This sequence corresponds to a transcript ID HSALNT0207435 in LncBook (pp. 1-5; downloaded from the database on 5/2/22). As can be seen from the expression pattern, this transcript is mostly expressed in kidney, brain, endometrium, lung, thyroid gland, gallbladder and urinary bladder.
Sequence with GenBank Accession No. NR_027451 is Homo sapiens non-coding RNA activated by DNA damage (NORAD) (pp. 1-4, July 2016) (the transcript is 5378 bp, versus the 5339 bp listed by Applicant). According to LncBook with transcript ID HSALNT0289380 (pp. 1-5, downloaded from the database on 5/2/22), this transcript is expressed in all tissues, but is most abundant in the brain.
Finally, a sequence with GenBank Accession No. NR_024484 is Homo sapiens long intergenic non-protein coding RNA 909 (LINC00909) (pp. 1-5, May 2017), also known as ZNF407-AS1 (the transcript is 3474 bp long, vs. 3463 bp listed by Applicant). According to LncBook, transcript ID HSALNT0289071 (pp. 1-5, downloaded from the database on 5/2/22) is expressed in most tissues, with the highest expression in lymph nodes, spleen, fallopian tube, tonsil, testis, ovary, gallbladder and endometrium.
Therefore, taking into account the fact that even already known lncRNAs associated with cardiac diseases and disorders have not been shown to be biomarkers for any of these diseases or disorders, and the fact that the lncRNAs claimed by Applicant which are present in the databases are not known to be expressed in heart tissue, and that Applicant did not provide any indication of their function, there is a great deal of uncertainty as to whether any of these lncRNAs can be used for cardiac disease or disorder diagnosis based on their expression in any biological sample, including whole blood.
  	Quantity of Experimentation

	The quantity of experimentation in this area is extremely large since there is significant number of parameters which would have to be studied to apply the claimed method for diagnosis, monitoring or treatment of any one or more cardiac diseases or disorders. First, expression all of the lncRNAs would need to be evaluated in all possible biological samples of all possible subjects with one or more cardiac diseases or disorders, then their functions would need to be determined. Finally, prospective studies would need to be performed using subjects with unknown disease status and using all possible sample types to determine whether any of these lncRNAs can be used to detect, monitor or treat subjects suspected of cardiac disease or disorder. This would require years of inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.
Level of Skill in the Art
	The level of skill in the art is deemed to be high.

	Conclusion
  	In the instant case, as discussed above, in a highly unpredictable art where the structure and function of most of lncRNAs is not known, the factor of unpredictability weighs heavily in favor of undue experimentation.  Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity  of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example of diagnosis of cardiac disease or disorder based on expression level of one or more lncRNAs, and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to use the kit of the claims 20-22 and 32 as broadly written.
Claim Rejections - 35 USC § 112
15.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


16.	Claims 1, 6, 7, 9, 20-22 and 24-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claims 1, 6, 7, 9 and 24-31 are indefinite in claim 1. Claim 1 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of the different sets of lncRNAs is improper since each of the sets detects different lncRNAs, with different structures and functions.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
	B) Claim 5 is indefinite over the recitation of “…increased or decreased level of expression of the lncRNAs in the sample…”. The claim requires detection of expression levels of 20 different lncRNAs, it is not clear whether the expression levels of all 20 lncRNAs have to be increased or decreased with respect to control, therefore it is not clear what “level of expression” means in the context of 20 different lncRNAs.
C) Claims 20-22 and 32 are indefinite in claim 20. Claim 20 is indefinite over the recitation of “…for the determination of one or more lncRNAs…”. It is not clear what is being determined.
D) Claim 32 is indefinite because even though it depends from claim 22, which is a kit claim, it reads “…the method of claim 22…”
17.	No references were found teaching or suggesting claims 1, 5-7, 9, 20-22 and 24-32, but they are rejected for reasons given above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TERESA E. STRZELECKA
Examiner
Art Unit 1637



/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        October 3, 2022